EXECUTION VERSION


TECHNICAL AMENDMENT
TECHNICAL AMENDMENT (this “Amendment”), dated as of May 24, 2017, to the Bridge
Credit Agreement dated as of April 3, 2017 (the “Bridge Credit Agreement”, terms
not otherwise defined in this Amendment shall have the meanings assigned to such
terms in the Bridge Credit Agreement), among DESERT NEWCO, LLC, a Delaware
limited liability company (“Holdings”), GD FINANCE CO, INC., a Delaware
corporation (the “Borrower”) the lending institutions from time to time parties
hereto (each a “Lender” and, collectively, the “Lenders”) and BARCLAYS BANK PLC,
as Administrative Agent and a Lender.
W I T N E S S E T H:
WHEREAS, Section 13.1 of the Bridge Credit Agreement permits the Bridge Credit
Agreement to be modified from time to time by the Borrower and the
Administrative Agent in order to cure any ambiguity, omission, defect or
inconsistency, which modification shall be effective without any further action
or consent of any other party to the Bridge Credit Agreement if the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof.
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the undersigned hereby agree as follows:
I.Modification to the Bridge Credit Agreement. Section 10.5(a)(iii)(A) of the
Bridge Credit Agreement is hereby modified by deleting the words “50% of the” in
such section.
II.Effectiveness of Amendment. This Amendment shall become effective as of the
date upon which the following conditions are satisfied, (i) receipt by the
Administrative Agent of a duly executed counterpart to this Amendment from the
Borrower and (ii) execution by the Administrative Agent of this Amendment (it
being understood that the Administrative Agent shall only execute this Amendment
if the Lenders shall have received, at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to this
Amendment).
III.Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of New York.
IV.Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Amendment may be delivered by facsimile transmission of the relevant signature
pages hereof.
[signature pages follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.
GD FINANCE CO, INC.


By: /s/ Nima Jacobs Kelly
Name:
Nima Jacobs Kelly

Title:
General Counsel & Secretary








--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as
Administrative Agent




By: /s/ Ritam Bhalla
Name:
Ritam Bhalla

Title:
Director






